 

Exhibit 10.3

UNITED STATES BANKRUPTCY COURT

MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION

 

In re:    Chapter 11 ACCENTIA BIOPHARMACEUTICALS, INC., et al.,    Case
No. 8:08-bk-17795-KRM    (Jointly Administered)

Debtors.

                                                                          
                                                   /   

ORDER CONFIRMING FIRST AMENDED JOINT PLAN OF REORGANIZATION

OF BIOVEST INTERNATIONAL, INC., BIOVAX, INC., AUTOVAXID, INC.,

BIOLENDER, LLC, AND BIOLENDER II, LLC UNDER CHAPTER 11

OF TITLE 11, UNITED STATES CODE DATED AS OF AUGUST 16, 2010,

AS MODIFIED, PURSUANT TO 11 U.S.C. § 1129

Biovest International, Inc. (“Biovest”) and its wholly-owned subsidiaries,
Biovax, Inc., AutovaxID, Inc., Biolender, LLC, and Biolender II, LLC, as debtors
and debtors in possession (collectively, the “Debtors”), having filed with this
Court (i) their First Amended Joint Plan of Reorganization of Biovest
International, Inc., Biovax, Inc., AutovaxID, Inc., Biolender, LLC, and
Biolender II, LLC under Chapter 11 of Title 11, United States Code dated as of
August 16, 2010 [Doc. No. 906] (the “Joint Plan”), and (ii) their First
Modification to First Amended Joint Plan of Reorganization of Biovest
International, Inc., Biovax, Inc., AutovaxID, Inc., Biolender, LLC, and
Biolender II, LLC under Chapter 11 of Title 11, United States Code dated as of
October 25, 2010 [Doc. No. 1408] (the “First Modification”), and having
announced on the record at the Confirmation Hearing (as defined below) an
additional modification to Article 12.3 of the Joint Plan as modified by the
First Modification (the Joint Plan, as modified by the First Modification and as
further modified at the Confirmation Hearing, hereinafter referred to as the
“Modified Plan”), it is



--------------------------------------------------------------------------------

ADJUDGED, DETERMINED AND FOUND, after a hearing held on October 27, 2010, at
3:30 p.m., and due and sufficient notice having been provided to all Creditors,
Holders of Equity Interests and interested parties and sufficient cause
appearing therefor, that:

A. All capitalized terms used in this Confirmation Order but not defined herein
shall have the meaning ascribed to such terms in the Modified Plan.

B. This Court has jurisdiction over the Debtors, the Bankruptcy Cases, all of
the Debtors’ Property, wherever located, including but not limited to all Causes
of Action, all Claims against and Equity Interests in the Debtors, and all
Creditors of and Holders of Equity Interests in the Debtors pursuant to 28
U.S.C. § 1334. Confirmation of the Modified Plan is a “core proceeding” pursuant
to, without limitation, 28 U.S.C. §§ 157(b)(2)(A), (L) and (O), and this Court
has jurisdiction to enter a final order with respect thereto. Venue is proper
before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

C. Each of the Debtors filed a Voluntary Petition for relief under Chapter 11 of
the Bankruptcy Code on November 10, 2008 (the “Petition Date”).

D. Since the Petition Date, each of the Debtors has continued to operate its
business and to manage its properties as a debtor in possession pursuant to
Sections 1107(a) and 1108 of the Bankruptcy Code.

E. On November 13, 2008, this Court entered its Order Granting Debtor’s Ex Parte
Emergency Motion for Order Directing Joint Administration of Chapter 11 Cases
Pursuant to Bankruptcy Rule 1015(b) in each of the Debtors’ Chapter 11 cases
(collectively, the “Joint Administration Order”). Pursuant to the Joint
Administration Order, the Debtors’ Chapter 11 cases are being jointly
administered for procedural purposes only under In re: Accentia
Biopharmaceuticals, Inc., Case No. 8:08-bk-17795-KRM.



--------------------------------------------------------------------------------

 

F. On December 1, 2008, the Office of the United States Trustee (the “United
States Trustee”) appointed an Unsecured Creditors Committee (the “Committee”) in
these cases pursuant to Section 1102 of the Bankruptcy Code [Doc. No. 74]. On
June 9, 2009, the United States Trustee filed a notice with the Court amending
the membership of the Committee [Doc. No. 336]. On May 27, 2010, the United
States Trustee filed a notice with the Court further amending the membership of
the Committee [Doc. No. 686]. On August 9, 2010, the United States Trustee filed
a notice with the Court further amending the membership of the Committee [Doc.
No. 874].

G. Biovest is a Delaware corporation and owns 100% of the stock or membership
interests of Biovax, Inc., AutovaxID, Inc., Biolender, LLC and Biolender II, LLC
(collectively, the “Biovest Subsidiaries”). Biovest is a publicly held company
and, as of the date of this Confirmation Order, there are 98,149,783 shares of
its common stock, par value $0.01 per share (the “Biovest Common Stock”), issued
and outstanding. Approximately 75% of the issued and outstanding Biovest Common
Stock is presently owned by Accentia Biopharmaceuticals, Inc. (“Accentia”).

H. Biovest’s business consists of three primary business segments: the
development of BiovaxID® and potentially other B-cell blood cancer vaccines; the
manufacture and sale of AutovaxID™ and other instruments and consumables; and
the commercial production of cell culture products and services. As a result of
Biovest’s collaboration with the National Cancer Institute, Biovest is
developing BiovaxID as a personalized therapeutic cancer vaccine for the
treatment of non-Hodgkin’s lymphoma, specifically follicular lymphoma, mantle
cell lymphoma, and potentially other B-cell blood cancers. To support Biovest’s
planned commercialization of BiovaxID, Biovest developed an automated cell
culture instrument called AutovaxID. Biovest



--------------------------------------------------------------------------------

also manufactures instruments and disposables used in the hollow fiber
production of cell culture products. Biovest’s hollow fiber cell culture
products and instruments are used by biopharmaceutical and biotech companies,
medical schools, universities, research facilities, hospitals, and public and
private laboratories. Biovest also produces mammalian and insect cells,
monoclonal antibodies, recombinant and secreted proteins and other cell culture
products using Biovest’s unique capability, expertise and proprietary
advancements in the cell production process known as hollow fiber perfusion.

I. Prior to the Petition Date, Biovest licensed its subsidiary, Biovax, Inc., to
manufacture vaccines for the Phase 3 clinical trial of BiovaxID. In addition,
prior to the Petition Date, AutovaxID, Inc. was involved in the manufacturing of
the AutovaxID cell culture instrument. These entities, for which Biovest is the
sole stockholder, have no current business operations. Biolender, LLC and
Biolender II, LLC, both Delaware limited liability companies, were formed prior
to the Petition Date to facilitate transactions based upon the ability to obtain
certain tax credits. These entities, for which Biovest is the sole member and
manager, have no current business operations. Upon the substantive consolidation
of the Debtors’ Estates, and subject to the occurrence of the Effective Date,
Biovest will take all actions that are necessary and appropriate to effect the
dissolution of each of the Biovest Subsidiaries.

J. On May 14, 2010, the Debtors filed with the Court their Joint Plan of
Reorganization of Biovest International, Inc., Biovax, Inc., AutovaxID, Inc.,
Biolender, LLC, and Biolender II, LLC under Chapter 11 of Title 11, United
States Code dated as of May 14, 2010 [Doc. No. 674] (the “Original Plan”). On
July 2, 2010, the Debtors filed with the Court their Joint Disclosure Statement
for Joint Plan of Reorganization of Biovest International, Inc., Biovax, Inc.,
AutovaxID, Inc., Biolender, LLC, and Biolender II, LLC under Chapter 11 of Title
11, United States Code dated as of June 30, 2010 [Doc. No. 753] (the “Original
Disclosure Statement”).



--------------------------------------------------------------------------------

 

K. On July 12, 2010, this Court entered its Order Scheduling Hearing on
Disclosure Statement, Establishing Disclosure Statement Hearing Procedures,
Setting Time to File Fee Applications, and Establishing Administrative Claims
Bar Date [Doc. No. 761] (the “July 12 Scheduling Order”). The July 12 Scheduling
Order set a hearing for August 9, 2010, at 1:30 p.m., to consider approval of
the Original Disclosure Statement (the “Disclosure Statement Hearing”).

L. On July 12, 2010, the Debtors served (i) copies of the Original Disclosure
Statement, the Original Plan, and the July 12 Scheduling Order on certain
parties in interest as directed by the July 12 Scheduling Order, including all
parties set forth on the Master Service List, and (ii) a copy of the July 12
Scheduling Order on all Creditors of the Debtors and on all creditors of the
Accentia Debtors. Appropriate affidavits and/or certificates of service have
been filed by the Debtors with the Court regarding such service (see Doc. Nos.
763 and 765).

M. On July 24, 2010, the United States Trustee filed its Limited Objection to
Debtors’ Joint Disclosure Statements [Doc. No. 792] (the “UST Disclosure
Statement Objection”). The UST Disclosure Statement Objection requested that the
Debtors include additional disclosure in the Original Disclosure Statement
regarding the exculpation from liability and release provisions contained in the
Original Plan. No other objection to the Original Disclosure Statement was filed
by any Creditor or other party in interest.

N. On August 9, 2010, and prior to the Disclosure Statement Hearing, the Debtors
filed with the Court their First Amended Joint Plan of Reorganization of Biovest
International, Inc., Biovax, Inc., AutovaxID, Inc., Biolender, LLC, and
Biolender II, LLC under Chapter 11 of



--------------------------------------------------------------------------------

Title 11, United States Code dated as of August 9, 2010 [Doc. No. 873] (the
“August 9 Plan”). The August 9 Plan was black-lined to reflect the changes made
to the Original Plan. On August 9, 2010, and prior to the Disclosure Statement
Hearing, the Debtors also filed with the Court their First Amended Joint
Disclosure Statement for First Amended Joint Plan of Reorganization of Biovest
International, Inc., Biovax, Inc., AutovaxID, Inc., Biolender, LLC, and
Biolender II, LLC under Chapter 11 of Title 11, United States Code dated as of
August 9, 2010 [Doc. No. 877] (the “August 9 Disclosure Statement”). The
August 9 Disclosure Statement was black-lined to reflect the changes made to the
Original Disclosure Statement. Each of the August 9 Disclosure Statement and the
August 9 Plan included additional disclosure and language in response to the
points raised by the United States Trustee in the UST Disclosure Statement
Objection.

O. The Court held a hearing on August 9, 2010, at 1:30 p.m., to consider
approval of the Original Disclosure Statement (as modified by the August 9
Disclosure Statement) and to consider any written objections thereto. The United
States Trustee did not raise any additional objections at the Disclosure
Statement Hearing to the August 9 Disclosure Statement. At the Disclosure
Statement Hearing, the Debtors announced to the Court that they had agreed to
incorporate additional information and provisions in the August 9 Disclosure
Statement and in the August 9 Plan in response to issues raised by various
parties (including the Committee) but not filed with the Court. The Debtors
indicated that they would file revised versions of the August 9 Disclosure
Statement and the August 9 Plan with the Court by no later than August 16, 2010.
As a result of the foregoing, at the Disclosure Statement Hearing, the Court
(i) approved the August 9 Disclosure Statement, subject to the Debtors including
the additional requested information and provisions and filing a revised version
of the August 9 Disclosure Statement with the Court by no later than August 16,
2010, and (ii) stated that it would enter an order approving such revised
version of the August 9 Disclosure Statement upon the Debtors filing it with the
Court.



--------------------------------------------------------------------------------

 

P. Following the Disclosure Statement Hearing, the additional requested
information and provisions were included by the Debtors in the August 9
Disclosure Statement and in the August 9 Plan and such documents were circulated
by the Debtors to all parties who were present at the Disclosure Statement
Hearing, including counsel to Laurus/Valens, counsel to the Committee, and the
United States Trustee. Counsel for the Debtors confirmed with all of those
parties that the additional information and provisions were satisfactory, and no
additional objections were raised by those parties. Thereafter, on August 16,
2010, the Debtors filed with the Court (i) their First Amended Joint Disclosure
Statement for First Amended Joint Plan of Reorganization of Biovest
International, Inc., Biovax, Inc., AutovaxID, Inc., Biolender, LLC, and
Biolender II, LLC under Chapter 11 of Title 11, United States Code dated as of
August 16, 2010 [Doc. No. 905] (the “Joint Disclosure Statement”) and (ii) the
Joint Plan.

Q. On August 16, 2010, the Court entered its Order Approving First Amended Joint
Disclosure Statement, Fixing Time to File Applications for Administrative
Expenses, Setting Hearing on Confirmation of First Amended Joint Plan, and
Setting Deadlines with Respect to Confirmation Hearing [Doc. No. 908] (the
“Disclosure Statement Approval Order”). In the Disclosure Statement Approval
Order, the Court determined that the Joint Disclosure Statement met the
“adequate information” standards required by Section 1125 of the Bankruptcy
Code, and approved the Joint Disclosure Statement for distribution to Creditors
and Holders of Equity Interests in conjunction with the Debtors’ solicitation of
votes on the Joint Plan.

R. In the Disclosure Statement Approval Order, the Court (a) scheduled a hearing
for September 22, 2010, at 4:00 p.m., to consider (i) Confirmation of the Joint
Plan, including timely



--------------------------------------------------------------------------------

filed objections thereto, (ii) motions for cramdown, (iii) applications for
compensation, and (iv) motions for allowance of administrative claims; (b) fixed
September 17, 2010 as the last date for the filing of (i) written objections to
Confirmation of the Joint Plan, and (ii) Ballots and Biovest Stockholder Ballots
accepting or rejecting the Joint Plan; (c) fixed September 21, 2010 as the last
date for the filing by the Debtors of a ballot tabulation and a confirmation
affidavit; and (d) fixed August 16, 2010 as the date for determination of
beneficial ownership of the Existing Biovest Common Stock for purposes of voting
on the Joint Plan by the Biovest Stockholders.

S. On August 18, 2010, pursuant to the Disclosure Statement Approval Order, the
Debtors mailed the Joint Disclosure Statement, the Joint Plan, the Disclosure
Statement Approval Order, a Ballot, and a letter from the Committee dated
August 18, 2010 in support of the Joint Plan (all of the foregoing documents
hereinafter collectively referred to as the “Plan Solicitation Documents”) to
(i) all Creditors of the Debtors as set forth on the Court’s master mailing
matrices for the Debtors’ Chapter 11 cases and (ii) all parties set forth on the
Master Service List. An appropriate affidavit and certificate of service have
been filed by the Debtors with the Court regarding such service (see Doc.
No. 930).

T. In addition, on August 24, 2010, the Debtors’ bankruptcy counsel, Stichter,
Riedel, Blain & Prosser, P.A. (“Stichter, Riedel”), posted the Plan Solicitation
Documents on its website at www.srbp.com. The Debtors served notice on all
parties set forth on the Master Service List of the posting at www.srbp.com of
the Plan Solicitation Documents (see Doc. No. 954).

U. On August 30, 2010, the Court entered its Order Granting Debtors’ Emergency
Motion for Authorization to (A) Modify Notice to Stockholders of Accentia
Biopharmaceuticals, Inc. and Biovest International, Inc. of (1) Hearing to
Consider Confirmation of First Amended Joint Plans and (2) Deadlines for Filing
Objections and Ballots as to First Amended Joint Plans,



--------------------------------------------------------------------------------

and (B) Provide Electronic Access to Stockholders of Plan Solicitation Packages
[Doc. No. 968] (the “Stockholder Notice Order”). Pursuant to the Stockholder
Notice Order, the Court (i) provided that Biovest was not required to serve all
of the Plan Solicitation Documents on the Biovest Stockholders, (ii) required
the Debtors to post the Plan Solicitation Documents (including the Biovest
Stockholder Ballot) on the Internet at www.srbp.com and, upon the written
request of any Biovest Stockholder, to provide copies of the Plan Solicitation
Documents to such Biovest Stockholder at the Debtors’ expense, (iii) approved a
form of notice to be mailed to the Biovest Stockholders concerning matters
related to Confirmation (the “Stockholder Notice”), including the location of
the Plan Solicitation Documents (including the Biovest Stockholder Ballot) on
the Internet at www.srbp.com, the date and location of the confirmation hearing,
the deadline for objecting to, and filing of Biovest Stockholder Ballots as to,
the Joint Plan, and a description of the treatment of the Class 12 Equity
Interests under the Joint Plan, and (iv) required the Debtors to mail the
Stockholder Notice and the Biovest Stockholder Ballot (collectively, the
“Stockholder Documents”) to the Biovest Stockholders upon entry of the
Stockholder Notice Order. On August 25, 2010 and September 3, 2010, copies of
the Stockholder Documents were mailed by the Debtors and their agent, Kurtzman
Carson Consultants LLC, respectively, to all Holders of Class 12 Equity
Interests. Appropriate affidavits of service have been filed by the Debtors with
the Court regarding such service, including an affidavit of service of Kurtzman
Carson Consultants LLC attesting to service of the Stockholder Documents on
numerous banks, brokerage firms, and depository companies for subsequent
distribution to beneficial holders of the Biovest Common Stock (see Doc. Nos.
1160 and 1195).

V. On September 21, 2010, in accordance with the Disclosure Statement Approval
Order, the Debtors filed with the Court their Chapter 11 Ballot Tabulation with
respect to the Joint



--------------------------------------------------------------------------------

Plan [Doc. No. 1203] (the “Ballot Tabulation”). The Ballot Tabulation included
(i) all Ballots and Biovest Stockholder Ballots received by the Court on or
before the September 17, 2010 deadline (the “Ballot Deadline”) for voting on the
Joint Plan (docketed at Doc. Nos. 1169 and 1187) and (ii) the Late Filed Ballots
(as defined below). The Ballot Tabulation was served by the Debtors on the
United States Trustee and on all parties receiving pleadings in the Bankruptcy
Cases pursuant to the Court’s CM/ECF Transmission system, including counsel to
Laurus/Valens and counsel to the Committee.

W. On September 22, 2010, the Debtors filed with the Court their Emergency
Motion to Continue Confirmation Hearing [Doc. No. 1212] (the “First Motion to
Continue Confirmation”). Pursuant to the First Motion to Continue Confirmation,
the Debtors requested up to a one week continuance of the confirmation hearing
scheduled for September 22, 2010, as they were still in the process of
negotiating the final definitive terms of the Investor DIP Lenders Loan Facility
(as defined below). On September 23, 2010, the Court entered its Order Granting
Debtors’ Emergency Motion to Continue Confirmation Hearing [Doc. No. 1228] (the
“First Continuance Order”). The First Continuance Order rescheduled the
confirmation hearing for September 30, 2010, at 3:00 p.m., and extended the
deadline for the Debtors to file their confirmation affidavit until
September 29, 2010.

X. On September 27, 2010, the Debtors filed with the Court their Emergency
Motion to Allow Late Filed Ballots [Doc. No. 1272] (the “Motion to Allow Late
Filed Ballots”). Pursuant to the Motion to Allow Late Filed Ballots, the Debtors
requested that the Court accept certain Ballots and Biovest Stockholder Ballots
received by the Court on September 20, 2010 (docketed on September 21, 2010 at
Doc. No. 1197) (the “Late Filed Ballots”) as being timely filed, both for voting
purposes and for purposes of the elections made in connection with the Joint
Plan. At the



--------------------------------------------------------------------------------

Confirmation Hearing, the Debtors made an ore tenus motion to amend the Motion
to Allow Late Filed Ballots requesting that the Court also accept as being
timely filed, both for voting purposes and for purposes of the elections made in
connection with the Joint Plan, certain additional Ballots and Biovest
Stockholder Ballots filed with the Court after the Ballot Deadline (docketed at
Doc. Nos. 1277, 1279, 1297, 1300 and 1418). At the Confirmation Hearing, the
Court granted the Motion to Allow Late Filed Ballots as so amended, which ruling
shall be set forth in a separate order.

Y. On September 29, 2010, the Debtors filed with the Court their Second
Emergency Motion to Continue Confirmation Hearing [Doc. No. 1287] (the “Second
Motion to Continue Confirmation”). Pursuant to the Second Motion to Continue
Confirmation, the Debtors requested up to a ten day continuance of the
confirmation hearing scheduled for September 30, 2010, as they were still in the
process of negotiating the final definitive terms of the Investor DIP Lenders
Loan Facility. On October 12, 2010, the Court entered its Order Granting
Debtors’ Second Emergency Motion to Continue Confirmation Hearing [Doc.
No. 1378] (the “Second Continuance Order”). The Second Continuance Order
rescheduled the confirmation hearing for October 18, 2010, at 1:30 p.m., and
extended the deadline for the Debtors to file their confirmation affidavit until
October 15, 2010.

Z. On October 11, 2010, Biovest filed with the Court its Emergency Motion for
Authority to (A) Obtain Postpetition Financing From Empery Asset Master Ltd.,
Hartz Capital Investments, LLC and Other Lenders and (B) Grant Senior Liens and
Superpriority Administrative Expense Status Pursuant to 11 U.S.C. §§ 364(c) and
(d) and F.R.B.P. 4001 [Doc. No. 1370] (the “Empery DIP Financing Motion”).
Pursuant to the Empery DIP Financing Motion, Biovest requested authority, among
other things, to obtain a Postpetition debtor in



--------------------------------------------------------------------------------

possession loan facility in the amount of up to $8,000,000.00 (the “Investor DIP
Lenders Loan Facility”) from Empery Asset Master Ltd., Hartz Capital
Investments, LLC, and the other parties listed on the Schedule of Buyers
attached to the Securities Purchase Agreement (collectively, the “Investor DIP
Lenders”), secured by a first Lien in favor of the Investor DIP Lenders on the
Investor DIP Lenders Collateral. The Empery DIP Financing Motion was served by
the Debtors on all parties set forth on the Master Service List, including the
United States Trustee, counsel to Laurus/Valens and counsel to the Committee,
and certain additional parties in interest. An appropriate certificate of
service has been filed by the Debtors with the Court regarding such service (see
Doc. No. 1370).

AA. On October 11, 2010, the Debtors also filed with the Court their Third
Emergency Motion to Continue Confirmation Hearing [Doc. No. 1371] (the “Third
Motion to Continue Confirmation”). Pursuant to the Third Motion to Continue
Confirmation, the Debtors requested up to a ten day continuance of the
confirmation hearing scheduled for October 18, 2010, in order to allow Biovest
sufficient time to close the debtor in possession financing under the Investor
DIP Lenders Loan Facility. On October 18, 2010, the Court entered its Order
Granting Debtors’ Third Emergency Motion to Continue Confirmation Hearing [Doc.
No. 1391] (the “Third Continuance Order”). The Third Continuance Order
rescheduled the confirmation hearing for October 27, 2010, at 3:30 p.m., and
extended the deadline for the Debtors to file their confirmation affidavit until
October 26, 2010.

BB. On October 14, 2010, the Court entered its Interim Order Granting Debtor
Biovest International, Inc.’s Emergency Motion for Authority to (A) Obtain
Postpetition Financing from Empery Asset Master Ltd., Hartz Capital Investments,
LLC and Other Lenders and (B) Grant Senior Liens and Superpriority
Administrative Expense Status Pursuant to 11 U.S.C. §§ 364(c)



--------------------------------------------------------------------------------

and (d) and F.R.B.P. 4001 [Doc. No. 1388] (the “Interim Investor DIP Loan
Order”). Thereafter, the closing of the Investor DIP Lenders Loan Facility
occurred on October 19, 2010, subject to the entry of a final order of the Court
granting the Empery DIP Financing Motion. At the closing, Biovest issued to the
Investor DIP Lenders (i) secured convertible promissory notes in the aggregate
principal amount of $7,000,000.00 (the “Investor DIP Lenders Initial Notes”) and
(ii) warrants to purchase shares of Biovest Common Stock (the “Investor DIP
Lenders Initial Warrants”). The Interim Investor DIP Loan Order was served by
the Debtors on all parties set forth on the Master Service List, including the
United States Trustee, counsel to Laurus/Valens and counsel to the Committee,
and certain additional parties in interest. An appropriate certificate of
service has been filed by the Debtors with the Court regarding such service (see
Doc. No. 1393).

CC. On October 25, 2010, the Court entered its Final Order Granting Debtor
Biovest International, Inc.’s Emergency Motion for Authority to (A) Obtain
Postpetition Financing from Empery Asset Master Ltd., Hartz Capital Investments,
LLC and Other Lenders and (B) Grant Senior Liens and Superpriority
Administrative Expense Status Pursuant to 11 U.S.C. §§ 364(c) and (d) and
F.R.B.P. 4001 [Doc. No. 1404] (the “Final Investor DIP Loan Order” and, together
with the Interim Investor DIP Loan Order, the “Investor DIP Lenders Financing
Order”). As a result of the closing, and as provided by the terms of the
Investor DIP Lenders Financing Order, the Investor DIP Lenders have an Allowed
Administrative Expense Claim and an Allowed Secured Claim against Biovest in the
amount of the outstanding principal of $7,000,000.00 and the accrued and unpaid
interest under the Investor DIP Lenders Initial Notes. To evidence the Lien on
the Investor DIP Lenders Collateral, at the closing, Biovest also executed and
delivered a security agreement and other documents in favor of the Investor DIP
Lenders. The Final Investor DIP Loan Order was served by the Debtors on all
parties set forth on the Master Service List,



--------------------------------------------------------------------------------

including the United States Trustee, counsel to Laurus/Valens and counsel to the
Committee, and certain additional parties in interest. An appropriate
certificate of service has been filed by the Debtors with the Court regarding
such service (see Doc. No. 1406).

DD. On October 25, 2010, the Debtors filed with the Court the First
Modification. The primary modifications to the Joint Plan that are contained in
the First Modification are as follows: (i) to provide for the treatment of the
Allowed Claims of the Investor DIP Lenders against Biovest (the “Investor DIP
Lenders Allowed Claim”), (ii) to incorporate certain changes to Articles 5.3.2.1
and 5.3.2.9 of the Joint Plan regarding certain agreements reached between
Biovest and Laurus/Valens as to the prepayment of the Laurus/Valens Term A Notes
and the issuance of the Laurus/Valens Plan Shares, and (iii) to delete the
condition precedent to the Effective Date contained in Article 11.2.4 of the
Joint Plan that “All conditions precedent to the closing of the Exit Financing
shall have been satisfied or waived in accordance with the terms thereof.” See
Article 11.2.4 of the Joint Plan. The First Modification does not alter, modify
or otherwise affect the treatment of any Classes of Creditors or the Holders of
the Class 12 Equity Interests as set forth in the Joint Plan. The First
Modification was served by the Debtors on all parties set forth on the Master
Service List, including the United States Trustee, counsel to Laurus/Valens and
counsel to the Committee, and certain additional parties in interest. An
appropriate certificate of service has been filed by the Debtors with the Court
regarding such service (see Doc. No. 1409). In addition, on October 26, 2010,
the Debtors filed with the Court a composite copy of the Joint Plan that
incorporated (and black-lined) the modifications made to the Joint Plan as set
forth in the First Modification (see Doc. No. 1414).

EE. Under Article 3.4 of the Modified Plan, on the Effective Date, Reorganized
Biovest shall execute and deliver in favor of each of the Investor DIP Lenders,
(a) in exchange



--------------------------------------------------------------------------------

for each of the Investor DIP Lenders Initial Notes, a new convertible promissory
note (collectively, the “Investor DIP Lenders Plan Notes”) in an original
principal amount equal to the Investor DIP Lenders Allowed Claim for such
Investor DIP Lender, and (b) in exchange for each of the Investor DIP Lenders
Initial Warrants, a new Series A warrant (a “Series A Warrant”) and a new Series
B warrant (a “Series B Warrant” and, together with the Series A Warrant, the
“Investor DIP Lenders Plan Warrants”) for the purchase of shares of Reorganized
Biovest Common Stock. The Investor DIP Lenders Plan Notes, the Investor DIP
Lenders Plan Warrants, and all shares of Reorganized Biovest Common Stock
issuable to the Investor DIP Lenders by Reorganized Biovest under the foregoing
documents and the Modified Plan (collectively, the “Investor DIP Lenders Plan
Shares”) shall be exempt from the requirements of Section 5 of the Securities
Act and state and local securities laws and requirements by virtue of
Section 1145 of the Bankruptcy Code and shall not have any restrictions on
transfer or any legend restricting the sale or resale thereof under federal
securities laws. The Investor DIP Lenders Plan Shares may be transferred or
resold by the holders thereof without registration or restriction; provided that
the transfer or resale of the Investor DIP Lenders Plan Shares by any recipient
thereof would not be exempted under Section 1145 of the Bankruptcy Code if such
recipient is deemed to be an underwriter.

FF. On October 26, 2010, the Debtors filed with the Court their Confirmation
Affidavit and Memorandum in Support of Confirmation [Doc. No. 1417] (the
“Confirmation Affidavit”). The Confirmation Affidavit was served by the Debtors
on the United States Trustee and on all parties receiving pleadings in the
Bankruptcy Cases pursuant to the Court’s CM/ECF Transmission system, including
counsel to Laurus/Valens and counsel to the Committee.



--------------------------------------------------------------------------------

 

GG. The following parties filed with the Court, on September 17, 2010, written
objections to Confirmation of the Joint Plan (collectively, the “Plan
Objections”): (i) the United States Trustee [Doc. No. 1183] and (ii) Eugene
Schuster and Venture Funding (“Schuster”) [Doc. No. 1188]. On September 29,
2010, the Debtors filed with the Court their response to the Plan Objection
filed by Schuster [Doc. No. 1291]. There were no other objections filed to
Confirmation of the Joint Plan or the First Modification.

HH. The Court held a hearing on October 27, 2010, at 3:30 p.m. (the
“Confirmation Hearing”), to consider Confirmation of the Joint Plan in
accordance with 11 U.S.C. § 1129. At the Confirmation Hearing, counsel for the
Debtors advised the Court that (a) the Joint Plan had been accepted by all
Impaired Classes entitled to vote on the Joint Plan, and (b) Biovest was in
possession of the cash amount of $7,000,000.00 as a result of loan advances made
by the Investor DIP Lenders under the Investor DIP Lenders Loan Facility.

II. With respect to the Plan Objection filed by Schuster, the Court finds, based
on the evidence presented (including that the Court has entered an order dated
October 7, 2010 (Doc. No. 1324) finding that Schuster has only an Unsecured
Claim against Biovest), the response filed by the Debtors and the arguments of
counsel, and for the reasons announced on the record at the Confirmation
Hearing, that the Plan Objection filed by Schuster should be overruled in all
respects.

JJ. With respect to the Plan Objection filed by the United States Trustee, the
Court finds, based on the evidence presented, the arguments of counsel, and the
facts of the Bankruptcy Cases, and for the specific reasons announced on the
record at the Confirmation Hearing, that Article 12.2 of the Joint Plan (as
modified by the First Modification) titled “Exculpation from Liability” is
justified and necessary and shall remain in and be part of the Modified Plan. In



--------------------------------------------------------------------------------

addition, at the Confirmation Hearing, counsel for the Debtors announced that
the Joint Plan (as modified by the First Modification) would be modified to
delete Article 12.3 titled “Release.” Based on the foregoing, the Court finds
that the Plan Objection filed by the United States Trustee should be overruled
in all respects.

KK. The Joint Plan classifies Claims and Equity Interests into 13 separate
Classes. Class 5 is treated as Unimpaired under the Joint Plan. Since the Claims
included in Class 5 are not Impaired by the Joint Plan, the Holders thereof are
conclusively presumed to have accepted the Joint Plan and, thus, are not
entitled to vote on the Joint Plan pursuant to Section 1126(f) of the Bankruptcy
Code.

LL. The following Classes of Claims and Equity Interests are treated as Impaired
under the Joint Plan and are entitled to vote on the Joint Plan:

 

  a. Class 1: Priority Claims

 

  b. Class 2: Secured Claims and Other Claims of Laurus/Valens

 

  c. Class 3: Secured Claims and Other Claims of Accentia

 

  d. Class 4: Secured Claims and Other Claims of the 2008 Secured Debentures
Holders

 

  e. Class 6: Other Secured Claims

 

  f. Class 7: Unsecured Claims of Ronald E. Osman under the Osman Note

 

  g. Class 8: Unsecured Claims (Unsecured Claims Not Otherwise Classified)

 

  h. Class 9: Unsecured Convenience Claims

 

  i. Class 11: Subordinated Securities Claims

 

  j. Class 12: Equity Interests



--------------------------------------------------------------------------------

 

MM. Classes 10 and 13 will not receive or retain any Property or equity interest
under the Joint Plan and, therefore, Classes 10 and 13 are deemed not to have
accepted the Joint Plan pursuant to Section 1126(g) of the Bankruptcy Code and
are not entitled to vote on the Joint Plan.

NN. The only Classes entitled to vote on the Joint Plan are Classes 1, 2, 3, 4,
6, 7, 8, 9, 11 and 12. The Court finds that, based upon the tabulation of
Ballots and Biovest Stockholder Ballots as set forth in the Ballot Tabulation,
(i) the Creditors in Classes 1, 2, 3, 4, 6, 7, 8, 9 and 11 have accepted the
Joint Plan in the requisite number and amount required under Section 1126(c) of
the Bankruptcy Code, and (ii) the Holders of the Class 12 Equity Interests have
accepted the Joint Plan in the requisite number and amount required under
Section 1126(d) of the Bankruptcy Code.

OO. The Court expressly finds that neither the Joint Plan as modified by the
First Modification or as further modified at the Confirmation Hearing nor this
Confirmation Order adversely affects or changes the treatment of the Claim of
any Creditor of the Debtors or the interest of any Holder of Class 12 Equity
Interests which has not accepted in writing the Joint Plan as so modified.
Without limiting the foregoing, the Court specifically finds that the treatment
of the Class 2 Claims, the Class 8 Claims and the Class 12 Equity Interests has
not been adversely or materially altered by such modifications to the Joint
Plan. Accordingly, in accordance with Section 1127(d) of the Bankruptcy Code,
the Modified Plan shall be and is hereby deemed accepted by all Creditors of the
Debtors and all Holders of Class 12 Equity Interests who have previously
accepted the Joint Plan. No further solicitation or resolicitation of
acceptances of the Modified Plan is required under the circumstances. The Court
expressly finds that the Debtors have complied with each of the requirements of
Sections 1127(a) and 1127(c) of the Bankruptcy Code with respect to the Modified
Plan.



--------------------------------------------------------------------------------

 

PP. At the Confirmation Hearing, counsel for the Debtors advised the Court and
all parties of the principal features of the Modified Plan, including (i) the
means for implementing the treatment of and Distributions to Creditors, Holders
of Allowed Administrative Expense Claims, Allowed Priority Tax Claims and
Allowed Priority Claims, and Holders of Class 12 Equity Interests, (ii) that the
offer and issuance of the Plan Notes, the Investor DIP Lenders Plan Warrants,
and the Plan Shares under the Modified Plan would be in exchange for Claims and
Equity Interests under the Modified Plan, thus satisfying the requirements of
Section 1145(a) of the Bankruptcy Code and making such transactions exempt from
registration under federal and state securities laws, (iii) the feasibility of
the Modified Plan as a result of the closing of the Investor DIP Lenders Loan
Facility, (iv) the motion by the Debtors in Article 10 of the Joint Plan for the
substantive consolidation of the Debtors (the “Substantive Consolidation
Motion”), (v) the absence of any meaningful alternative to the transactions
contemplated by the Modified Plan, and (vi) the likely effect of liquidation
under Chapter 7 of the Bankruptcy Code upon Creditors and other interested
parties and the Holders of Class 12 Equity Interests. The Court finds that these
statements and proffers were made in open Court and no party objected to these
statements or proffers or the underlying facts, notwithstanding ample
opportunity to do so. The Court further finds that the statements, proffers and
comments of counsel for the Debtors in support of the Modified Plan were
unchallenged and unrebutted, were not subject to objection, and should be
accepted. The statements, proffers and comments of counsel for the Debtors were
consistent with the entire record of the Bankruptcy Cases, over which this Court
has presided from the outset.

QQ. In further support of Confirmation of the Modified Plan, at the Confirmation
Hearing, counsel for the Debtors proffered (without objection) the testimony of
David Moser, the Secretary of the Debtors, and his representations in the
Confirmation Affidavit in support of the



--------------------------------------------------------------------------------

Modified Plan. Mr. Moser was present in the Courtroom. No party objected to the
proffer of Mr. Moser’s testimony or requested an opportunity to cross-examine
Mr. Moser. The Court hereby accepts the proffered testimony of Mr. Moser and
finds that such testimony supports Confirmation of the Modified Plan under
Section 1129(a) of the Bankruptcy Code.

RR. The Court finds that, based upon the entire record:

 

  a. The Modified Plan has been proposed in good faith by the Debtors following
extensive arm’s-length negotiations by and among the Debtors, Laurus/Valens, the
Committee, and the Investor DIP Lenders.

 

  b. Based upon the Cash presently on hand with Biovest, Reorganized Biovest
will have sufficient funds as of the expected Effective Date to pay, reserve for
or escrow all Allowed or Disputed Administrative Expense Claims (including the
Allowed Administrative Expense Claims of Professionals through the Confirmation
Date), Secured Tax Claims in Class 5, and Unsecured Convenience Claims in Class
9 in the amounts required under the Bankruptcy Code and as provided for in the
Modified Plan. No reserve for Disallowed Claims is provided or is required by
law or by the Modified Plan.

 

  c. The Distribution to Unsecured Creditors under the Modified Plan will be
higher than if the Debtors’ Chapter 11 cases were converted to cases under
Chapter 7 of the Bankruptcy Code.

 

  d. The Modified Plan is feasible, and the Confirmation and consummation of the
Modified Plan is not likely to be followed by the liquidation or the need for
further financial reorganization of the Debtors or the Reorganized Debtors under
the Bankruptcy Code.

SS. The Court finds that the Modified Plan and this Confirmation Order,
including without limitation the discharge, exculpation from liability, general
injunction and other related provisions of Article 12 of the Modified Plan, are
fair, equitable, reasonable and proper, are in the best interests of the
Debtors’ Estates, and are binding upon all Creditors and Holders of Equity
Interests, whether or not the Claim or Equity Interest of any such Creditor or
Holder is Impaired under the Modified Plan and whether or not such Creditor of
Holder has accepted the Modified Plan.



--------------------------------------------------------------------------------

 

TT. The Court finds that the Plan Notes and all Plan Shares issuable by
Reorganized Biovest under the Modified Plan in exchange for the recipient’s
Claims against or Equity Interests in the Debtors shall be exempt from the
requirements of Section 5 of the Securities Act and state and local securities
laws and requirements by virtue of Section 1145 of the Bankruptcy Code and shall
not have any restrictions on transfer or any legend restricting the sale or
resale thereof under federal securities law. The Plan Notes and the Plan Shares
may be transferred or resold by the holders thereof without registration or
restriction; provided that the transfer or resale of the Plan Notes and the Plan
Shares by any recipient thereof would not be exempted under Section 1145 of the
Bankruptcy Code if such recipient is deemed to be an underwriter.

UU. With respect to the requirements of 11 U.S.C. § 1129(a) as applicable to the
Modified Plan, the Court finds as follows:

 

  a. Copies of the Plan Solicitation Documents were timely mailed to all
Creditors of the Debtors as shown on the Court’s master mailing matrices for the
Debtors’ Chapter 11 cases and to other parties in interest, including all
parties set forth on the Master Service List, in accordance with the Disclosure
Statement Approval Order. In addition, copies of the Stockholder Documents were
timely mailed to all Biovest Stockholders in accordance with the Stockholder
Notice Order. The Court hereby expressly finds that (i) timely and proper notice
of the Confirmation Hearing and the time fixed for filing objections to, and
Ballots and Biovest Stockholder Ballots on, the Joint Plan was given to all
Creditors and Holders of Equity Interests of the Debtors and all parties in
interest, (ii) such notice was adequate and sufficient to notify all Creditors
and Holders of Equity Interests of the Debtors and all parties in interest of
the Confirmation Hearing and the objection and voting deadlines as to the Joint
Plan, and (iii) such notice complied in all respects with the procedural orders
of the Court, the Bankruptcy Code, the Bankruptcy Rules, including without
limitation Bankruptcy Rules 2002, 3018, 3019, and 9006, and the Local Rules, and
otherwise satisfied the requirements of due process. No other or further notice
is required.

 

  b. The Modified Plan complies with each of the applicable provisions of Title
11 of the United States Code, including without limitation the provisions of
Sections 1122 and 1123 of the Bankruptcy Code.



--------------------------------------------------------------------------------

 

  c. As required by Section 1129(a)(2) of the Bankruptcy Code, the Debtors, as
the proponents of the Modified Plan, have complied with the applicable
provisions of Title 11 of the United States Code. Without limiting the
generality of the foregoing and by way of example, the Debtors have complied
with the disclosure and solicitation requirements of Sections 1125 and 1126 of
the Bankruptcy Code. Further, the Court expressly finds that the Joint
Disclosure Statement and the Modified Plan contain adequate information for
purposes of Section 1125 of the Bankruptcy Code, and that no further disclosure
is required by the Debtors in connection with the Modified Plan.

 

  d. The Modified Plan has been proposed in good faith by the Debtors following
extensive arm’s-length negotiations by and among the Debtors, Laurus/Valens, the
Committee and the Investor DIP Lenders. The Modified Plan has not been proposed
by any means forbidden by law.

 

  e. The provisions regarding discharge, exculpation from liability, general
injunction and related provisions set forth in Article 12 of the Modified Plan
are proposed in good faith, are equitable and are supported by valid
consideration.

 

  f. Any payment made or to be made by the Debtors, in their capacity as debtors
or as proponents of the Modified Plan, or by any person issuing securities or
acquiring property under the Modified Plan, for services or for costs and
expenses in or in connection with the Bankruptcy Cases, or in connection with
the Modified Plan and incident to the Bankruptcy Cases, has been approved by, or
is subject to the approval of, the Court as reasonable.

 

  g. The identity and affiliations of all individuals who are to serve, after
Confirmation of the Modified Plan, as directors or officers of the Debtors have
been fully disclosed, and the appointment of such individuals to such offices,
or their continuance therein, is equitable and is consistent with the interests
of the Creditors and Holders of Equity Interests and with public policy.

 

  h. The identity of, and the nature of any compensation for, any insiders that
will be employed or retained by the Reorganized Debtors have been fully
disclosed.

 

  i. No governmental regulatory commission now has, or will have after
Confirmation of the Modified Plan, jurisdiction over any rates of the Debtors or
the Biovest Estate.

 

  j.

With respect to each Impaired Class of Claims or Equity Interests, each Holder
of a Claim or Equity Interest of such Class (i) has accepted the Modified Plan
or (ii) will receive or retain under the Modified Plan on account of such Claim
or Equity Interest property of a value, as of the



--------------------------------------------------------------------------------

 

Effective Date of the Modified Plan, that is not less than the amount that such
Holder would so receive or retain if the Debtors were liquidated under Chapter 7
of the Bankruptcy Code on such date.

 

  k. With respect to each Class of Claims or Equity Interests, (i) such Class
has accepted the Modified Plan, or (ii) such Class is not Impaired under the
Modified Plan.

 

  l. The Modified Plan meets the requirements of Section 1129(a)(9) of the
Bankruptcy Code.

 

  m. All Impaired Classes of Claims have accepted the Modified Plan, determined
without including any acceptance of the Modified Plan by any insider holding a
Claim of such Class.

 

  n. The Modified Plan meets the requirements of Section 1129(a)(11) of the
Bankruptcy Code as set forth above. Confirmation of the Modified Plan is not
likely to be followed by the liquidation, or the need for further financial
reorganization, of the Debtors, the Reorganized Debtors or any successor thereto
under the Modified Plan. The Debtors have demonstrated the likelihood that the
Debtors and Reorganized Biovest will be able to meet their financial and other
obligations under the Modified Plan and documents ancillary thereto. The
Modified Plan is feasible.

 

  o. All fees payable under 28 U.S.C. § 1930 through the date of entry of this
Confirmation Order have been paid by the Debtors or shall be paid as set forth
below in this Confirmation Order. All fees payable under 28 U.S.C. § 1930 for
the periods following Confirmation of the Modified Plan shall be paid as set
forth below in this Confirmation Order.

 

  p. The Debtors have no “retiree benefits” (as such term is defined in
Section 1114 of the Bankruptcy Code) payable pursuant to 11 U.S.C. § 1114.

Therefore, with respect to Confirmation of the Modified Plan, all requirements
of 11 U.S.C. §§ 1129(a) have been met.

The Court having made the above findings, it is, accordingly,

ORDERED that:

1. The findings of fact and conclusions of law set forth herein, which
constitute this Court’s findings of fact and conclusions of law pursuant to
Bankruptcy Rule 7052, are ratified and adopted as findings of this Court and are
incorporated herein.



--------------------------------------------------------------------------------

 

2. To the extent any of the findings of fact set forth above are deemed to be
conclusions of law, such findings of fact are hereby adopted as conclusions of
law. To the extent any of the following conclusions of law are deemed to be
findings of fact, such conclusions of law are hereby adopted as findings of
fact.

3. The Modified Plan is confirmed in all respects.

4. The Debtors have complied in all respects with the provisions of Section 1127
of the Bankruptcy Code and the applicable Bankruptcy Rules with respect to the
modifications to the Joint Plan contained in the First Modification and the
modification to Article 12.3 of the Joint Plan announced on the record at the
Confirmation Hearing.

5. The Effective Date of the Modified Plan shall be the first Business Day on
which all of the conditions precedent to the occurrence of the Effective Date
contained in Article 11.2 of the Modified Plan have been satisfied or waived by
the Debtors (provided that the Debtors may waive the condition in Article 11.2.1
of the Modified Plan only with the prior written consent of the Investor DIP
Lenders). Promptly following the satisfaction, or the waiver by the Debtors, of
all of the conditions set forth in Article 11.2 of the Modified Plan, the
Debtors shall file a notice (the “Effective Date Notice”) with the Court
designating the Effective Date. The Debtors shall serve the Effective Date
Notice on all of the Notice Parties.

6. All of the Plan Objections are overruled in all respects for the reasons set
forth above in this Confirmation Order.

7. The Debtors and the Reorganized Debtors, and their respective directors,
officers and agents, are authorized and directed to take all such steps as may
be necessary to effectuate and implement the Modified Plan and this Confirmation
Order, including, without limitation, the execution and delivery of all
instruments of transfer, agreements and other documents including, but



--------------------------------------------------------------------------------

not limited to, the Plan Documents (and any amendments, supplements or
modifications to any of the foregoing) as may be appropriate or necessary to
consummate the transactions contemplated by the Modified Plan and this
Confirmation Order. Prior to the Effective Date, each of the chief executive
officer, president, chief financial officer, or secretary of the Debtors (and,
on and after the Effective Date, each of the chief executive officer, president,
chief financial officer, or secretary of the Reorganized Debtors) shall be
authorized to execute, deliver, file, or record such contracts, instruments,
releases, mortgages, and other agreements or documents, including the
Laurus/Valens Settlement Documents, the Investor DIP Lenders Loan Documents, the
Plan Notes, the Investor DIP Lenders Plan Warrants, and the Security Documents,
and take such actions as may be necessary or appropriate, to effectuate and
further evidence the terms and conditions of the Modified Plan or to otherwise
comply with applicable law.

8. The Substantive Consolidation Motion is granted and the substantive
consolidation of the Debtors is hereby authorized by this Confirmation Order in
accordance with the terms set forth in Article 10.2 of the Modified Plan, with
such substantive consolidation to be effective as of the date of entry of this
Confirmation Order.

9. As a result of the substantive consolidation of the Debtors, effective as of
the date of entry of this Confirmation Order, (i) the Chapter 11 cases of
Biovax, Inc., AutovaxID, Inc., Biolender, LLC and Biolender II, LLC shall be
consolidated into the Chapter 11 case of Biovest International, Inc., Case
No. 8:08-bk-17796-KRM, as a single consolidated case; (ii) all Property of the
Estate of each Debtor shall be deemed to be Property of the Biovest Estate;
(iii) all Claims against each Estate shall be deemed to be Claims against the
Biovest Estate, any Proof of Claim filed against one or more of the Debtors
shall be deemed to be a single Claim filed against the Biovest Estate, all
duplicate Proofs of Claim for the same Claim filed against more than one



--------------------------------------------------------------------------------

Debtor shall be deemed expunged, and all duplicate Claims for the same Claim
scheduled against more than one Debtor shall be deemed expunged; and (iv) all
Intercompany Claims shall be deemed cancelled, annulled and extinguished, and no
Distributions under the Modified Plan shall be made on account of the
Intercompany Claims.

10. The Clerk shall make a docket entry in each of the Chapter 11 cases of
Biovax, Inc., AutovaxID, Inc., Biolender, LLC and Biolender II, LLC that such
cases have been substantively consolidated into the Chapter 11 case of Biovest
International, Inc., Case No. 8:08-bk-17796-KRM, as a single consolidated case.

11. On the Effective Date, after giving effect to substantive consolidation of
the Debtors, and except as otherwise expressly provided in the Modified Plan,
all Property of the Estates (including the Causes of Action and any net
operating losses) shall vest in Reorganized Biovest free and clear of any and
all Liens, Debts, obligations, Claims, Cure Claims, Liabilities, Equity
Interests, and all other interests of every kind and nature except the Permitted
Liens.

12. All matters provided for under the Modified Plan involving the corporate
structure of the Debtors or the Reorganized Debtors, or any corporate action to
be taken by or required of the Debtors or the Reorganized Debtors, including all
action taken or required to be taken to approve the Reorganized Biovest Charter
and the Reorganized Biovest Bylaws or to approve the Laurus/Valens Settlement or
the Investor DIP Lenders Loan Facility, shall, as of the Effective Date, be
deemed to have occurred and be effective as provided in the Modified Plan or in
this Confirmation Order, and shall be authorized and approved in all respects
without any requirement for further action by the stockholders or directors of
the Debtors or the Reorganized Debtors.



--------------------------------------------------------------------------------

 

13. On the Effective Date, upon the substantive consolidation of the Debtors,
all of the Subsidiary Equity Interests shall be deemed cancelled, annulled,
extinguished and surrendered without any further action by any party and shall
be of no further force and effect.

14. Biovest will continue to exist after the Effective Date as a separate
corporate entity, with all of the powers of a corporation under the Delaware
General Corporation Law and pursuant to its certificate of incorporation and
bylaws or other organizational documents in effect prior to the Effective Date,
except to the extent such certificate of incorporation and bylaws or other
organizational documents are amended or amended and restated as provided in the
Modified Plan or in this Confirmation Order, without prejudice to any right to
terminate such existence (whether by merger, dissolution or otherwise) under
applicable law after the Effective Date. By no later than the 6 Month
Anniversary Date, Reorganized Biovest shall file articles or certificates of
dissolution of Biovax, Inc., AutovaxID, Inc., Biolender, LLC and Biolender II,
LLC and shall take all other actions necessary or appropriate to effect the
dissolution of Biovax, Inc. and AutovaxID, Inc. as corporations under the laws
of the State of Florida and the dissolution of Biolender, LLC and Biolender II,
LLC as limited liability companies under the laws of the State of Delaware. All
applicable regulatory or governmental agencies shall take all steps necessary to
allow and effect the prompt dissolution of the Biovest Subsidiaries as provided
herein, without the payment of any fee, tax or charge and without the need for
the filing of reports or certificates.

15. Pursuant to the Modified Plan, on the Effective Date, the Causes of Action
shall be vested in Reorganized Biovest, except to the extent a Creditor or other
third party has been specifically released from any Cause of Action by the terms
of the Modified Plan or by a Final Order of the Court. Neither a vote to accept
the Joint Plan by any Creditor nor the entry of this



--------------------------------------------------------------------------------

Confirmation Order will act as a release, waiver, bar or estoppel of any Cause
of Action against such Creditor. Confirmation of the Modified Plan and entry of
this Confirmation Order is not intended to and shall not be deemed to have any
res judicata or collateral estoppel or other preclusive effect that would
preclude or prohibit prosecution of such Causes of Action following Confirmation
of the Modified Plan.

16. The Causes of Action shall include, but not be limited to, those described
in the Joint Disclosure Statement and in Article 8.12 of the Modified Plan.

17. The Committee and the Committee’s Professionals shall continue in existence
until the later of (i) the 1 Month Anniversary Date or (ii) the Initial
Distribution Date. Thereafter, the Committee shall be deemed dissolved and the
members of the Committee and the Committee’s Professionals shall be deemed
discharged from all rights, duties and liabilities arising from, or related to,
the Bankruptcy Cases.

18. The Board of Directors of Biovest shall take such action as may be necessary
to cause the certificate of incorporation of Biovest to be amended and restated
(a) if applicable, to authorize a sufficient number of shares of Reorganized
Biovest Common Stock necessary to meet (i) the requirements set forth in the
Modified Plan as to the issuance of the Plan Shares, and (ii) the obligations of
Reorganized Biovest under the Existing Biovest Stock Options and the Existing
Biovest Stock Warrants, (b) to contain any provisions as may be required in
order that such certificate of incorporation is consistent with the provisions
of the Modified Plan, the Bankruptcy Code, this Confirmation Order, and the
Laurus/Valens Settlement Documents, and (c) to provide, pursuant to
Section 1123(a)(6) of the Bankruptcy Code, for a provision prohibiting the
issuance of non-voting equity securities, but only to the extent required by
Section 1123(a)(6). The bylaws of Biovest shall be amended and restated as
necessary to satisfy



--------------------------------------------------------------------------------

the provisions of the Modified Plan and the Laurus/Valens Settlement Documents.
The Reorganized Biovest Charter and the Reorganized Biovest Bylaws, as amended
in accordance with the Modified Plan and this Confirmation Order are hereby
approved. The Reorganized Biovest Charter and the Reorganized Biovest Bylaws
shall be the charter and bylaws governing Reorganized Biovest on and after the
Effective Date, subject to any right to amend the foregoing as permitted by
applicable law as such right may be limited by the terms of the Reorganized
Biovest Charter and the Reorganized Biovest Bylaws.

19. The entry of this Confirmation Order shall be deemed to provide or waive any
required authorizations, consents, permits, approvals, or licenses from, and all
filings with, and all reports to, any Governmental Unit, whether federal, state,
or local, and all agencies thereof, which are required for the execution,
delivery and performance of the documents or obligations provided for under the
Modified Plan or in this Confirmation Order; provided, however, that nothing
contained in this paragraph shall (i) abrogate any filing or reporting
requirements of Biovest under applicable securities laws, including the
Securities Act or the Exchange Act, or (ii) apply to the SEC.

20. On the Effective Date, Reorganized Biovest shall (i) make the Initial
Distribution as provided in Article 9.1 of the Modified Plan, (ii) execute and
deliver the Plan Notes, the Investor DIP Lenders Plan Warrants, and the Security
Documents in accordance with the provisions of the Modified Plan, and
(iii) issue and distribute the Plan Shares in accordance with the provisions of
the Modified Plan.

21. On the Effective Date, each Holder of a Class 12 Equity Interest shall be
deemed to receive one (1) share of Reorganized Biovest Common Stock for each
share of Existing Biovest Common Stock held by such Holder as of the Effective
Date (the “Class 12 Plan



--------------------------------------------------------------------------------

Shares”), subject to dilution of such Holder’s percentage ownership interest in
Reorganized Biovest as a result of the issuance of the other Plan Shares under
the Modified Plan (including the Laurus/Valens Plan Shares and the Investor DIP
Lenders Plan Shares). To the extent requested by the Holder of an Allowed Class
12 Equity Interest, such Holder shall receive, upon surrender to the Transfer
Agent of a stock certificate evidencing shares of Existing Biovest Common Stock,
a new certificate representing the Class 12 Plan Shares.

22. The provisions of Section 1145 of the Bankruptcy Code are applicable to the
issuance and distribution of the Plan Notes, the Investor DIP Lenders Plan
Warrants, and the Plan Shares in exchange for the recipient’s Claims against or
Equity Interests in the Debtors.

23. The Investor DIP Lenders Plan Notes, the Investor DIP Lenders Plan Warrants,
and the Investor DIP Lenders Plan Shares shall be exempt from the requirements
of Section 5 of the Securities Act and state and local securities laws and
requirements by virtue of Section 1145 of the Bankruptcy Code and shall not have
any restrictions on transfer or any legend restricting the sale or resale
thereof under federal securities laws. The Investor DIP Lenders Plan Shares may
be transferred or resold by the holders thereof without registration or
restriction; provided that the transfer or resale of the Investor DIP Lenders
Plan Shares by any recipient thereof would not be exempted under Section 1145 of
the Bankruptcy Code if such recipient is deemed to be an underwriter.

24. The Plan Notes and all Plan Shares issuable by Reorganized Biovest under the
Modified Plan shall be exempt from the requirements of Section 5 of the
Securities Act and state and local securities laws and requirements by virtue of
Section 1145 of the Bankruptcy Code and shall not have any restrictions on
transfer or any legend restricting the sale or resale thereof under federal
securities law. The Plan Notes and the Plan Shares may be transferred or resold
by



--------------------------------------------------------------------------------

the holders thereof without registration or restriction; provided that the
transfer or resale of the Plan Notes or the Plan Shares by any recipient thereof
would not be exempted under Section 1145 of the Bankruptcy Code if such
recipient is deemed to be an underwriter.

25. Pursuant to Section 1146(a) of the Bankruptcy Code, the issuance,
distribution, transfer or exchange of any Security (including the Reorganized
Biovest Common Stock), or the making, delivery or recording of any instrument of
transfer, pursuant to, in implementation of or as contemplated by the Modified
Plan or any Plan Document or the Laurus/Valens Settlement Documents, or the
vesting, re-vesting, transfer or sale of any Property of, by or in the Debtors
or their Estates or Reorganized Biovest pursuant to, in implementation of or as
contemplated by the Modified Plan or any Plan Document or the Laurus/Valens
Settlement Documents, or any transaction arising out of, contemplated by or in
any way related to the foregoing, shall not be subject to any document recording
tax, stamp tax, conveyance fee, intangible or similar tax, mortgage tax, stamp
act, real estate transfer tax, mortgage recording tax, Uniform Commercial Code
filing or recording fee, or other similar tax or governmental assessment, and
the appropriate state or local governmental officials or agents shall be, and
hereby are, directed to forego the collection of any such tax or governmental
assessment and to accept for filing and recording any of the foregoing
instruments or other documents without the payment of any such tax or
governmental assessment.

26. From and after the Effective Date, Reorganized Biovest shall have the
exclusive authority to, and shall, file, settle, compromise, withdraw, or
litigate to judgment all objections to Claims. Except as to any late-filed
Claims and Claims resulting from the rejection of executory contracts or
unexpired leases, if any, all objections to Claims shall be filed with the Court
by no later than ninety (90) days following the Effective Date (unless such
period is extended by the



--------------------------------------------------------------------------------

Court upon motion of the Debtors or Reorganized Biovest). Objections to
late-filed Claims and Claims resulting from the rejection of executory contracts
or unexpired leases shall be filed on the later of (a) ninety (90) days
following the Effective Date or (b) the date sixty (60) days after Reorganized
Biovest receives actual notice of the filing of such Claim.

27. Except as otherwise provided in the Modified Plan or in this Confirmation
Order, the Debtors and the Reorganized Debtors shall be discharged on the
Effective Date from any and all Claims, Cure Claims, Debts, Equity Interests,
Liens, encumbrances, contract rights, rights of setoff, or Liabilities of any
nature (whether contingent, fixed, liquidated, unliquidated, matured, unmatured
or disputed) that arose from any acts or conduct of the Debtors occurring prior
to the Confirmation Date.

28. Except as otherwise expressly provided in the Modified Plan or in this
Confirmation Order, as of the Effective Date, the provisions relating to
discharge, exculpation from liability, injunctions, and stays set forth in
Article 12 of the Modified Plan shall apply and be fully binding and are hereby
incorporated by reference in this Confirmation Order. The Debtors have satisfied
the disclosure requirements set forth in Bankruptcy Rule 3020(c)(1) as to such
provisions. The agreement of the Debtors, at the Confirmation Hearing, to the
voluntary modification of the Joint Plan (as modified by the First Modification)
to delete the release provisions contained in Article 12.3 shall not be
construed to reduce or abridge any defenses of Professionals or other parties,
including, without limitation, defenses of res judicata, collateral estoppel,
judicial estoppel, immunity, or the application of the Barton doctrine.

29. All rights of Holders of Claims or Equity Interests of all Classes under the
Modified Plan, including, without limitation, the right to receive Distributions
on account of such Claims or Equity Interests, hereafter shall be limited solely
to the right to receive such Distributions



--------------------------------------------------------------------------------

exclusively according to the Modified Plan, the provisions of which shall be
binding on such Holders to the fullest extent provided by Section 1141(a) of the
Bankruptcy Code. After the date hereof, the Holders of such Claims or Equity
Interests shall have no further rights against the Debtors or the Reorganized
Debtors or the Biovest Estate except as expressly provided in the Modified Plan
or in this Confirmation Order.

30. The Modified Plan and its provisions shall be binding upon the Debtors, the
Debtors’ Estates, all Creditors, and all Holders of Class 12 Equity Interests
(whether or not the Claim or Equity Interest of any such Creditors or Holders is
Impaired under the Modified Plan and whether or not such Creditors or Holders
have accepted the Modified Plan), the Investor DIP Lenders, all parties to any
Assumed Contracts or Rejected Contracts, all other parties in interest, and the
respective successors and assigns of each of the foregoing.

31. Any executory contract or unexpired lease that exists between the Debtors
and another Person or Entity and that is listed on Exhibit C attached to the
Modified Plan shall be deemed rejected by the Debtors as of the Confirmation
Date, unless there is pending before the Court on the Confirmation Date a motion
to assume such executory contract or unexpired lease. This Confirmation Order
shall constitute an order of the Court approving the rejection of each such
executory contract and unexpired lease, pursuant to Sections 365 and 1123(b)(2)
of the Bankruptcy Code.

32. Unless otherwise ordered by the Court, any Claim for damages arising by
reason of the rejection of any executory contract or unexpired lease must be
filed with the Court on or before the Bar Date for rejection damage Claims in
respect of such rejected executory contract or unexpired lease or such Claim
shall be forever barred and unenforceable against the Debtors or Reorganized
Biovest. With respect to any executory contract or unexpired lease rejected



--------------------------------------------------------------------------------

pursuant to the Modified Plan, the Bar Date for filing rejection damage and
other Claims with the Court shall be thirty (30) days after the Confirmation
Date. The Modified Plan and any other order of the Court providing for the
rejection of an executory contract or unexpired lease shall constitute adequate
and sufficient notice to Persons or Entities which may assert a Claim for
damages from the rejection of an executory contract or unexpired lease of the
Bar Date for filing a Claim in connection therewith.

33. All settlements, agreements and compromises provided for under the Modified
Plan, and all transactions, documents, instruments, and agreements referred to
therein, contemplated thereunder or executed and delivered therewith, and any
amendments or modifications thereto in substantial conformity therewith, are
hereby approved, and the Debtors and the other parties thereto are authorized
and directed to enter into them and to perform thereunder according to their
respective terms.

34. Nothing in the Modified Plan or in this Confirmation Order shall excuse any
party from complying with the federal securities laws in connection with the
offer, issuance, sale, resale or distribution of any securities issued pursuant
to the Modified Plan; provided, however, that nothing contained in this
Confirmation Order is intended to, nor shall this Confirmation Order, supersede
or alter, or be deemed to supersede or alter, any applicable provisions of the
Bankruptcy Code relating to or governing securities issued pursuant to the
Modified Plan.

35. The Modified Plan is confirmed in its entirety. The inclusion of language in
this Confirmation Order referring to specific provisions of the Modified Plan or
authorizing specific action by the Debtors or the Reorganized Debtors shall not
be construed to imply non-approval of other provisions of the Modified Plan or
non-authorization of other actions. The failure to reference or discuss any
particular provision of the Modified Plan in this Confirmation Order shall have
no



--------------------------------------------------------------------------------

effect on the validity, binding effect and enforceability of such provision and
such provision shall have the same validity, binding effect and enforceability
as every other provision of the Modified Plan.

36. All of the modifications to the Joint Plan as set forth in the First
Modification and as described above in this Confirmation Order are approved in
all respects.

37. Except with respect to any modifications to the Joint Plan (as modified by
the First Modification) expressly set forth in this Confirmation Order, to the
extent of any inconsistency between the terms of the Modified Plan and this
Confirmation Order, the terms of the Modified Plan shall govern.

38. All fees and charges assessed against the Estates under Chapter 123 of title
28, United States Code, 28 U.S.C. §§ 1911-1930, for any calendar quarter ending
prior to the Effective Date shall be paid to the United States Trustee by
Reorganized Biovest by no later than thirty (30) days following the Effective
Date. Following the Effective Date, any fees required to be paid to the United
States Trustee, pursuant to 28 U.S.C. §1930(a)(6), with respect to the Biovest
Bankruptcy Cases shall be paid by Reorganized Biovest, until the earlier of
(i) the closing of the Biovest Bankruptcy Cases by the issuance of a Final
Decree by the Bankruptcy Court, or (ii) the entry of an order by the Bankruptcy
Court dismissing the Biovest Bankruptcy Cases or converting the Biovest
Bankruptcy Cases to another chapter under the Bankruptcy Code. Any such payment
to the United States Trustee shall be in the appropriate sum required pursuant
to 28 U.S.C. §1930(a)(6) based upon the applicable disbursements for the
relevant period and shall be made within the time period set forth in 28 U.S.C.
§1930(a)(6).

39. Notwithstanding the entry of this Confirmation Order and the occurrence of
the Effective Date, until the Biovest Bankruptcy Cases are closed, this Court
shall retain the fullest and



--------------------------------------------------------------------------------

most extensive jurisdiction of the Biovest Bankruptcy Cases that is permitted
under applicable law, including that necessary to ensure that the purposes and
intent of the Modified Plan are carried out. Without limiting the generality of
the foregoing, after Confirmation of the Modified Plan and until the Biovest
Bankruptcy Cases are closed, this Court shall retain jurisdiction of the Biovest
Bankruptcy Cases for each of the specific purposes set forth in Articles 13.1
and 13.2 of the Modified Plan. This Court shall also retain exclusive
jurisdiction over any claims made or proceedings commenced against any
Professionals representing the Debtors or the Committee in connection with the
Bankruptcy Cases. To the extent that this Court does not have jurisdiction, then
the United States District Court for the Middle District of Florida shall have
exclusive jurisdiction over any such claims or proceedings.

40. This Court shall also retain jurisdiction to determine any and all
applications for allowance of compensation and reimbursement of expenses of
Professionals under Section 330, 331 or 503(b) of the Bankruptcy Code arising
out of the Bankruptcy Cases for the periods prior to and through and including
the Confirmation Date. All such applications shall be filed with the Court by no
later than five (5) days following the entry of this Confirmation Order and
shall include all periods prior to and through and including the Confirmation
Date.

41. The Court will conduct a post-Confirmation status conference on February
10th, 2011 at 3:00 p.m., in Courtroom 9B, Sam M. Gibbons United States
Courthouse, 801 North Florida Avenue, Tampa, Florida.

42. A copy of this Confirmation Order shall be served on the parties set forth
on the Master Service List. Notice of the entry of this Confirmation Order in
the form attached hereto as Exhibit A (the “Confirmation Notice”) shall be sent
to all Creditors of the Debtors as set forth on the Court’s master mailing
matrices for the Debtors’ Chapter 11 cases. The Confirmation



--------------------------------------------------------------------------------

Notice shall reflect that a copy of this Confirmation Order is available on the
Internet at www.srbp.com. Counsel for the Debtors shall thereafter file a
certificate of service with the Court regarding the foregoing service of this
Confirmation Order and the Confirmation Notice.

DONE AND ORDERED at Tampa, Florida, on November 2, 2010.

 

/s/ K. Rodney May

K. RODNEY MAY United States Bankruptcy Judge

 

cc: Copies to be provided by CM/ECF service



--------------------------------------------------------------------------------

 

UNITED STATES BANKRUPTCY COURT

MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION

 

In re:    Chapter 11 ACCENTIA BIOPHARMACEUTICALS, INC., et al.,    Case
No. 8:08-bk-17795-KRM    (Jointly Administered)

Debtors.

                                                                          
                                                   /   

NOTICE OF CONFIRMATION OF FIRST AMENDED JOINT PLAN

OF REORGANIZATION OF BIOVEST INTERNATIONAL, INC., BIOVAX, INC.,

AUTOVAXID, INC., BIOLENDER, LLC, AND BIOLENDER II, LLC UNDER

CHAPTER 11 OF TITLE 11, UNITED STATES CODE

DATED AS OF AUGUST 16, 2010, AS MODIFIED, PURSUANT TO 11 U.S.C. § 1129

NOTICE IS HEREBY GIVEN, pursuant to Federal Rule of Bankruptcy Procedure
2002(f)(7), that on November     , 2010, the United States Bankruptcy Court for
the Middle District of Florida, Tampa Division, entered its Order Confirming
First Amended Joint Plan of Reorganization of Biovest International, Inc.,
Biovax, Inc., AutovaxID, Inc., Biolender, LLC, and Biolender II, LLC under
Chapter 11 of Title 11, United States Code dated as of August 16, 2010, as
Modified, Pursuant To 11 U.S.C. § 1129 (the “Confirmation Order”). A copy of the
Confirmation Order is available on request to undersigned counsel for the
Debtors or can be reviewed at http://www.srbp.com.

Dated: November     , 2010

 

/s/ Charles A. Postler

Charles A. Postler (Florida Bar No. 455318) STICHTER, RIEDEL, BLAIN & PROSSER,
P.A. 110 East Madison Street, Suite 200 Tampa, Florida 33602 PH (813) 229-0144
FAX (813) 229-1811 Attorneys for the Debtors

EXHIBIT A